FILED
                                                 United States Court of Appeals
                    UNITED STATES COURT OF APPEALS       Tenth Circuit

                           FOR THE TENTH CIRCUIT                       October 30, 2013

                                                                     Elisabeth A. Shumaker
                                                                         Clerk of Court
RAYMOND L. ZISUMBO,

             Plaintiff-Appellant,

v.                                                        No. 12-4191
                                                  (D.C. No. 1:12-CV-00091-TS)
OGDEN REGIONAL MEDICAL                                      (D. Utah)
CENTER; ANTHONY RODEBUSH,

             Defendants-Appellees.


                            ORDER AND JUDGMENT*


Before HARTZ, BALDOCK, and GORSUCH, Circuit Judges.


      This appeal concerns the proper interplay between two lawsuits.

      In the first suit, Raymond Zisumbo alleged that his former employer violated

Title VII. Long after the court’s deadline for the filing of any amended pleadings,

Mr. Zisumbo sought to do just that. He presented a motion seeking leave to file an

amended complaint in order to add a new legal theory and a new defendant. The

district court denied the motion, explaining that Mr. Zisumbo easily could have filed


*
      After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist the determination of this
appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and collateral
estoppel. It may be cited, however, for its persuasive value consistent with
Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
his amended complaint before the deadline, that he had offered no cogent explanation

for his delay, and that permitting the amendment now would prejudice the defense.

       That brings us to the second suit. After Mr. Zisumbo lost his motion to amend

in his first suit he decided to bring a second. The complaint in this second suit turned

out to be essentially identical to the amendment he had wanted to make in the first

suit. Next, Mr. Zisumbo filed a motion in the second lawsuit seeking to consolidate

it with the first. Quite plainly, Mr. Zisumbo sought to achieve indirectly what he

couldn’t achieve directly. Seeing this, the defendants opposed the motion to

consolidate and filed a motion to dismiss. In the end, the district court agreed with

the defendants, denying the motion to consolidate and dismissing the second suit.

       These are the rulings now at issue before us, and we can find no fault with

them. When it dismissed Mr. Zisumbo’s second suit, the district court relied on the

long-settled rule against claim-splitting. In order to conserve public judicial

resources, that rule usually requires plaintiffs to assert and pursue all of their causes

of action arising from a common set of facts in a single lawsuit. Katz v. Gerardi,

655 F.3d 1212, 1217 (10th Cir. 2011). When a district court dismisses duplicative

litigation from its docket on claim-splitting grounds, our review looks only for abuses

of discretion. Id. Here, we can discern none. Mr. Zisumbo doesn’t deny that his

second suit is based on the same facts as his first. Neither does he challenge the

district court’s application of our claim-splitting precedents.




                                           -2-
      Instead, Mr. Zisumbo argues that the outcome is inequitable because the

claim-splitting problem could have been solved just as easily by granting his motion

to consolidate. As the district court explained, however, if any inequity arises in

these circumstances it is when parties seek to “use the tactic of filing two

substantially identical complaints to expand the procedural rights [they] would have

otherwise enjoyed.” Hartsel Springs Ranch of Colo., Inc. v. Bluegreen Corp.,

296 F.3d 982, 990 (10th Cir. 2002) (quotation marks omitted). If Mr. Zisumbo thinks

the district court erred when it denied his motion to amend, his remedy lies in a

properly presented appeal. That’s the equitable and legally prescribed route for

seeking to achieve his goal; as the district court held, the evasive claims-splitting

maneuver he attempted is not.

      Affirmed.

                                                Entered for the Court


                                                Neil M. Gorsuch
                                                Circuit Judge




                                          -3-